Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1, 2, 4-9, 11-15, 17 and 18 are allowed.
The closest prior art, Tai et al. (US Pub. 2018/0188980), discloses “a memory device comprising multiple memory dies; and a memory controller configured to control the memory device, wherein the memory controller is further configured to: start an operation of writing each of multiple metadata units in a first metadata unit group in a corresponding one of the multiple memory dies; confirm whether or not there exists a request for an erase operation with regard to at least one of the multiple memory dies after the start of the write operation; perform the erase operation, when the request for the erase operation exists, with regard to memory dies in a first memory die group, having a number of memory dies less than or equal to a first value, among the multiple memory dies; and write at least one of the multiple metadata units in the first metadata unit group in the memory dies in the first memory die group”. 
However, the prior art differs from the present invention because the prior art fails to disclose “a memory device comprising multiple memory dies; and a memory controller configured to control the memory device, wherein the memory controller is further configured to: start an operation of writing each of multiple metadata units in a first metadata unit group in a corresponding one of the multiple memory dies; confirm whether or not there exists a request for an erase operation with regard to at least one of the multiple memory dies after the start of the write operation; perform the erase operation, when the request for the erase operation exists, with regard to memory dies in a first 
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 identify the distinct features “a memory device comprising multiple memory dies; and a memory controller configured to control the memory device, wherein the memory controller is further configured to: start an operation of writing each of multiple metadata units in a first metadata unit group in a corresponding one of the multiple memory dies; confirm whether or not there exists a request for an erase operation with regard to at least one of the multiple memory dies after the start of the write operation; perform the erase operation, when the request for the erase operation exists, with regard to memory dies in a first memory die group, having a number of memory dies less than or equal to a first value, among the multiple memory dies; and write at least one of the multiple metadata units in the first metadata unit group in the memory dies in the first memory die group, wherein the memory controller is further configured to start, after start of the erase operation with regard to at least one of the memory dies, an operation of writing each of multiple metadata units in a second metadata unit group in one of the multiple memory dies", which are not taught or suggested by the prior art of records.
Claims 1, 2, 4-9, 11-15, 17 and 18 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with claims 1, 2, 4-9, 11-15, 17 and 18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).